Citation Nr: 1004584	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-40 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected headaches due to concussion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

This case was previously before the Board in August 2008 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record does not show a diagnosis of 
multi-infarct dementia associated with brain trauma and 
there is no diagnosis of migraine headaches or evidence of 
prostrating attacks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
headaches due to concussion have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 9304-8045 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected headaches 
due to concussion are more disabling than currently 
evaluated.  Service treatment records show that the Veteran 
tripped while walking down the street in July 1973.  
Thereafter, he complained of tension-type headaches on 
several occasions until his separation from military service 
in June 1975.  The Veteran filed an initial claim for 
service connection for headaches in July 1978 and by rating 
decision dated in February 1979 the RO granted service 
connection for headaches due to concussion.  A 10 percent 
rating was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code (DCs) 8045-9304, effective July 7, 1978, the date of 
the Veteran's initial claim.  The Veteran appealed this 
initial award and in March 1980 the Board continued the 10 
percent disability rating assigned.  The 10 percent 
disability rating was continued again by Board decisions 
dated in March 1984 and March 1992.  The Veteran filed the 
pending claim for an increased rating for his service-
connected headaches in March 2003.  

Legal Criteria

Disability evaluations are determined by the application of 
a schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Veteran's current service-connected headaches due to 
concussion is rated under 38 C.F.R. § 4.124a, DC 8045.  
Under DC 8045, VA assigns a 10 percent rating for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under 38 C.F.R. § 4.130, DC 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., resulting from brain trauma 
are rated under the diagnostic codes specifically dealing 
with such disabilities. 38 C.F.R. § 4.124a, DC 8045.  Thus, 
the maximum rating available under DCs 9304-8045 is 10 
percent for subjective complaints of headaches.

The Board notes that the criteria for evaluating residuals 
of traumatic brain injury were recently revised.  However, 
these revisions apply only to applications for benefits 
received by VA on or after October 23, 2008. 73 Fed. Reg. 
54693 (Sept. 23, 2008).  The older criteria will apply to 
applications received by VA before that date, including the 
instant claim.

Also relevant to this case is the diagnostic code for 
evaluating migraine headaches, 38 C.F.R. § 4.124a, DC 8100.  
Under DC 8100, migraines are evaluated as follows: with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability (50 percent); 
with characteristic prostrating attacks occurring on an 
average once a month over last several months (30 percent); 
with characteristic prostrating attacks averaging one in 2 
months over last several months (10 percent); and with less 
frequent attacks (0 percent).  The rating criteria do not 
define "prostrating," however the Board notes that according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness." A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

Relevant Medical Evidence

Evidence relevant to the current level of severity of the 
Veteran's service-connected headaches includes VA 
examination reports dated in May 2004 and January 2009.  
During the May 2004 VA examination the Veteran reported that 
he tripped and hit his head during military service in July 
1973 and has been given a diagnosis of tension headaches, 
mainly in the occipital region, since the in-service injury.  
He reported that these headaches occur several times each 
day and last approximately one hour after he takes 
medication.  Pain flares up to 8 out of 10 on a pain scale.  
He stated that he has some fatigue with headaches.  He is 
not sure what causes these headaches.  He does not have any 
nausea or vision changes.  He treats the headaches with 
Tylenol or aspirin and takes up to three Tylenol or 
sometimes four to five aspirin per day.  The Veteran denied 
any side affects from these medications and indicated that 
they are effective.  The Veteran also indicated that he 
takes Morphine for a nonservice-connected back disorder and 
opined that this probably helps his headaches.  The Veteran 
reported that he was not able to do much during the day due 
to his back disability.  With headaches, he lies down until 
the pain medication becomes effective.  The Veteran reported 
that his headache condition has not changed much from 
previous examinations except the frequency has changed from 
two headaches per day to three headaches per day and the 
severity of the pain has increased.  The Veteran indicated 
that he was unemployed and was currently in receipt of 
Social Security disability benefits.  

Neurological examination revealed cranial nerves II-XII to 
be grossly intact and there was decreased pain sensation to 
painful stimuli bilateral on both hands.  The diagnosis was 
service-connected tension headaches secondary to traumatic 
brain injury, treated with medication.  

During the January 2009 VA examination the Veteran 
complained of daily headaches with a severity of 7 to 8 out 
of 10 on a pain scale.  There were no flare-ups worse than 
that.  The headaches are chronic and last all day.  They are 
located in the front of the head and the sensation was 
described as squeezing.  The Veteran reportedly took 
Morphine and Percocet which were prescribed for his 
nonservice-connected back disorder and indicated that 
neither of these medications were effective for the 
Veteran's headaches.  The Veteran reported that his 
headaches have been worsening over the years as the duration 
was longer and the intensity more severe.  He reported that 
he is incapacitated every day, all day long.  When the 
examiner reviewed what incapacitated meant, i.e., unable to 
do any activity due to a headache, the Veteran reported that 
he sometimes goes to bed at 5:30 pm due to his headaches.  
This happens two to three times per week and he reportedly 
did not sleep well.  

The Veteran indicated that he last worked in 1978 at a 
wrecking yard where he sustained an on-the-job back injury 
which stopped him from working at that time.  He said he was 
able to ambulate and normally uses a cane, but did not bring 
it to the examination.  The Veteran also indicated that his 
activities of daily living are independent.  He reported 
that he owns his own vehicle and is able to drive but does 
not drive all the time due to his headaches.  He indicated 
that he spends most days out at bars drinking coffee and 
diet soda and goes to two to three different bars each day.  

Physical examination revealed pain with palpation over the 
temple areas bilaterally.  There was no other pain in the 
face or the rest of the head.  Neurological examination 
revealed 5/5 strength with grip and with upper extremity 
range of motion.  Reflexes to biceps tension were 2+ and the 
Veteran had decreased sensation to painful stimuli over the 
hands.  Cranial nerves 2-12 were grossly intact.  The 
diagnosis was headaches, tension type.  

Also of record is a January 2006 examination report from a 
private neurologist, Dr. T.O.M.  At that time the Veteran 
complained of headaches involving the whole head which were 
described as daily and constant.  The Veteran indicated that 
he wakes up with a headache and goes to bed with a headache 
and described them as staying the same throughout the day, 
although he occasionally has more severe headaches.  He 
rated them as a 6/10.  With the headaches he denied any 
nausea or vomiting.  He did have photophobia and 
phonophobia.  He had been on multiple medications in the 
past but could not tell Dr. T.O.M. exactly what he had been 
on.  He apparently has had brain scans done which have all 
been within normal limits.  He reported some neck pain, but 
this did not necessarily seem to trigger the Veteran's 
headaches.  The Veteran had a history of diabetes and has 
had diabetic peripheral neuropathy.  Apparently the Veteran 
had been diagnosed with cluster headaches, although he 
denied any symptoms consistent with cluster headaches.  It 
was unclear whether the Veteran had been tried on Triptans 
in the past.  In looking through his medication list, Dr. 
T.O.M. noted that the Veteran has been on multiple 
medications which can cause daily headaches.  The Veteran 
denied any other current neurologic complaints.  

Neurologic examination revealed that the Veteran was awake, 
alert, and oriented times three.  Attention span and 
concentration were normal.  There was no evidence of a 
thought disorder.  Affect was also normal and immediate 
recall, recent, and remote memory were intact.  There was no 
right/left disorientation, finger agnosia, or dyscalculia.  
Speech was normal.  Verbal expression, comprehension, 
repetition, reading, and writing were intact.  Prosody was 
also intact.  

Cranial nerve examination showed pupils were 5 millimeters 
(mm) in size and reactive to light and near.  There was no 
relative afferent papillary defect.  Fundoscopy was 
unremarkable.  Visual fields were full to confrontation.  
Ocular motility was also full.  There was no nystagmus.  
Strength of masticatory muscles was normal.  There was no 
temporal wasting.  Facial sensation was normal.  Facial 
expression was unremarkable without hypomimia.  There was no 
facial weakness.  Hearing was intact to finger rub 
bilaterally.  Palatal movements were intact.  
Sternocleidomastoid and trapezii strength was normal.  
Tongue protruded in the midline and showed no tremor or 
fasiculations.  

Motor examination showed normal muscle bulk and tone.  
Muscle strength was symmetric and graded as MRC 5/5 in all 
muscle groups tested.  There were no adventitious movements.  
There was no pronator drift.  Cerebellar examination showed 
normal serial finger tapping and rapid alternating 
movements.  Finger-nose and heel-knee-shin testing were also 
within normal limits.  Sensory examination showed diminished 
light touch, pinprick, and vibration sense in the distal 
bilateral lower extremities which normalized at the ankles 
bilaterally.  Upper extremity testing was intact to all 
modalities.  Romberg was negative.  Muscle strength reflexes 
were 2+ and symmetric.  Plantar responses were flexor 
bilaterally.  Erect posture was normal.  There was no 
postural instability.  Tandem, heel, and toe walking was 
unremarkable.  

The impression was chronic daily headaches likely secondary 
to traumatic brain injury.  Dr. T.O.M. also indicated that 
he could not rule out a diagnosis of transformed headache 
secondary to analgesic overuse.  The examiner also indicated 
that the Veteran's neurological examination was normal.  

Also of record are VA outpatient treatment reports dated 
from June 2000 through February 2009.  These treatment 
reports note continued complaints of headaches.  In 
particular, a January 2009 treatment note shows that the 
Veteran complained of headaches occurring every few weeks 
with no ongoing treatment.  

Analysis

Upon review of the above, the Board finds that a disability 
rating greater than 10 percent for the Veteran's service-
connected headaches due to concussion is not warranted.  In 
order for a higher disability rating to be warranted under 
DCs 9304-8045, the Veteran must suffer from multi-infarct 
dementia associated with brain trauma.  Following a careful 
review of the record, the Board finds that the evidence is 
silent for any diagnosis or treatment of multi-infarct 
dementia. As a diagnosis of multi-infarct dementia 
associated with brain trauma is not shown, a rating higher 
than 10 percent is not warranted under DCs 9304-8045.

Furthermore, there is no evidence of any purely neurological 
disabilities resulting from the Veteran's in-service brain 
trauma.  As above, neurological examinations in May 2004, 
January 2006, and January 2009 were within normal limits.  
Therefore, a higher disability rating is not warranted under 
the diagnostic codes dealing with neurological disabilities.

The Board has also considered the diagnostic code for 
migraine headaches. The RO granted service connection for 
headaches due to concussion based on the Veteran's 
complaints of headaches.  The Veteran's service-connected 
headaches have consistently been characterized as tension-
type headaches and the Veteran has not been diagnosed with 
migraine headaches.  In addition, the Veteran's headaches 
produce no associated symptoms and they do not cause 
prostration.  As such, a higher rating based on migraine 
headaches is not warranted. 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

The Board finds, therefore, that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  The criteria for a higher 
rating are not met.  As the evidence preponderates against 
the claim for a rating in excess of 10 percent for the 
Veteran's service-connected headaches due to concussion, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

As to whether the record raises the matter of referral for 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1), a 
review of the record shows that the Veteran is not currently 
working.  Thus, 38 C.F.R. § 3.321(b)(1) would potentially 
apply to the Veteran's case.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  Specifically, the record shows that the 
Veteran is in receipt of Social Security disability benefits 
due to a psychiatric disorder.  There is no evidence that 
the Veteran is unemployed due to his service-connected 
headaches.  The Board finds that the rating criteria 
considered in this case regarding these issues reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation for the 
service-connected headaches is not required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).

Complete notice was sent in April 2003, May 2003, November 
2008, and March 2009 letters and the claim was readjudicated 
in an October 2009 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Veteran's representative has contended that the January 
2009 VA examination is inadequate as it was not specific to 
the Veteran's headaches and was not performed by a 
neurologist.  The Board finds that the Veteran was afforded 
a headaches specific VA examination pursuant to the August 
2008 Board remand.  The Board also finds that the January 
2009 VA examination is entirely adequate for rating 
purposes.  The examiner reviewed the claims folder, noted 
the Veteran's pertinent history, examined the Veteran and 
offered a diagnosis.  The report was signed by a physician's 
assistant and medical doctor.  Most of the probative value 
of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  While the January 2009 
VA examination was not performed by a neurologist, it was 
reviewed by a physician.  Further, the Board also considered 
the private neurologist January 2006 report from Dr. T.O.M. 
in deciding the claim.  The Board also notes that the 
results from the January 2009 examination are consistent 
with the findings by Dr. T.O.M. in January 2006 and thus 
finds that no additional VA examination is needed.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating greater than 10 percent for service-
connected headaches due to concussion is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


